Order filed September 16, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00434-CV
                                   ____________

                       GIOVANNY LAGUAN, Appellant

                                        V.

FORT BEND COUNTY, FORT BEND COUNTY EMERGENCY SERVICE
      DISTRICT #7, FORT BEND COUNTY GENERAL FUND, FORT
     BEND COUNTY DRAINAGE DISTRICT, FORT BEND COUNTY
         FRESH WATER SUPPLY DISTRICT #01, FORT BEND
     INDEPENDENT SCHOOL DISTRICT, AND MINNIE ROBINSON
                      THOMPSON, Appellees


                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-248912

                                   ORDER

      The notice of appeal in this case was filed August 2, 2021. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the clerk’s record. No evidence that appellant has established indigence
has been filed. See Tex. R. Civ. P. 145. On August 12, 2021, this court notified
appellant that the appeal was subject to dismissal unless he filed a response with
proof of payment for the clerk’s record. No response was filed. In a similar vein,
appellant has not paid the filing fee of $205.00, and he was notified that he had not
paid the filing fee on August 17, 2021. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before October 1, 2021. See Tex. R.
App. P. 35.3(c). Appellant is further ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court on or before October 1, 2021. Failure to fulfill
either of these requirements will result in dismissal of this appeal. See Tex. R. App.
P. 5, 37.3(b).



                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2